Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 17-20, drawn to a system and method for sensing occlusions in an optical system, classified in A61F 9/00821 (for coagulation).
II. Claims 10-16, drawn to an ophthalmic surgical system, classified in A61B 17/0231 (for eye surgery).
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, claimed Invention I is geared towards a system that senses occlusions in an optical system and comprises a set of optical elements arranged to receive optical signals.  Occlusions can simply mean a closure or blockage and optical elements could simply refer to optical sensors.  Claimed invention II, on the other hand, is specifically directed to an ophthalmic surgical system.  Invention II requires a connector and a surgical probe which aren’t included in invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Examiner considers the restriction proper because the application claims two or more “distinct” inventions.  The Examiner asserts that the search burden is shown by the different classification above (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and the inventions have acquired a separate status in the art due to their recognized divergent subject matter.  See MPEP 808.02A.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

A telephone call was made to Russell Henrichs on Friday, March 12, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        


/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792